Citation Nr: 0431293	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  01-08 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative joint and disc disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In January 2003, the veteran testified at a hearing in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

When the case was before the Board in November 2003, it was 
remanded for additional RO action.  


REMAND

The veteran's claim for an increased evaluation for a low 
back disability was received in February 2001.  At a January 
2003 hearing before the undersigned, the veteran testified 
that he was being followed for his low back disability at the 
Baltimore VA Medical Center.  At a March 2004 VA examination, 
he reported that he was continuing to receive pain medication 
for his back from the Baltimore VA Medical Center.  
Information reviewed by the examiner disclosed that the last 
time the veteran received pain medication from the VA Medical 
Center was in December 2001 and that it had been at least six 
months since he received any prescribed medication for his 
back.  Unfortunately, the information referenced by the 
examiner is not of record.  In fact, the RO has not obtained 
any VA outpatient records for the period since March 2001.   

In light of these circumstances, the Board has concluded that 
further development of the record is in order to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his claim.  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession, and to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any other records, not already of record, 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
records identified but not provided by 
the veteran.  

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

4.  In any event, the RO should obtain a 
copy of all pertinent VA outpatient 
records for the period since March 2001.  

5.  The RO should also undertake any 
other development it determines to be 
warranted, to include providing the 
veteran with another VA examination if 
the medical evidence of record is not 
sufficient to decide the claim.

6.  Then, the RO should readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome.  No action is required of the appellant until 
he is otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




